Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui (Pub. No.: US 2013/0020623) in view of CARTIER (Pub. No.: US 2009/0039426) and further in view of Lai (Pub. No.: US 2017/0141235), Cheng (Patent No.: US 9087921) and Liang (Pub. No.: US 2013/0105895)
Re claim 1, Tsui, Fig. 2 teaches a FinFet (note that “In another embodiment, the semiconductor structure includes FinFET transistors”, ¶ [0043]) device comprising: 
a first gate stack (220) and a second gate stack (224), laterally separated, the first gate stack and the second gate stack having a first oxide/high-k layer (226a, ¶ [0016]) and a second oxide/high-k layer (226c), respectively; 
a first liner (left 230) and a second liner (right 230, [0018]) along each first sidewall and second sidewall of the first gate stack (220) and the second gate stack (224), respectively;  
an interlayer dielectric (ILD) layer (248, Fig. 6) over the substrate; 
a source/drain contact (CA) (252, [0029] or 328 of Fig. 14) through a portion of the ILD over the S/D region; 
a bit line (BL) (328a, Fig. 14, [0040]) connected to the CA, 
Tsui fails to teach a fin over a buried oxide (BOX) layer over a substrate; 
the second sidewall of the first gate over respective portions of the fin;
a spacer on each first liner and second liner;
wherein the first gate stack and the second gate stack each comprises: a first oxide layer and a second oxide layer over the portion of the first STI structure and the portion of the second STI structure, respectively; 
the first oxide/high-k layer and the second oxide/high-k layer over the first oxide layer and the second oxide layer; and 
a first metal gate layer and a second metal gate layer over the first oxide/high-k layer and the second oxide/high-k layer.
CARTIER, FIG. 6 teaches a fin (520) over a buried oxide (BOX) layer (104) over a substrate; 
the second sidewall of the first gate (right sidewall of [724/726/830/832/934]) over respective portions of the fin (520);
a spacer (1344, FIG. 4) on each first liner (right 1140) and second liner (left 1140);
wherein the gate stack each comprises: 
the oxide/high-k layer (724, ¶ [0018]); and 
a metal gate layer (726) over the oxide/high-k layer (724).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of lower the gate capacitor as taught by CARTIER, [0005]. 
	Furthermore, after the combining of Tsui and CARTIER would teach a first gate stack and a second gate stack, laterally separated, over respective portions of the fin; and a first metal gate layer and a second metal gate layer over the first oxide/high-k layer and the second oxide/high-k layer
Moreover, Tsui/CARTIER fails to teach a first native oxide layer and a second native oxide layer, respectively. 
the first oxide/high-k layer and the second oxide/high-k layer over the first native oxide layer and the second native oxide layer, respectively.
Lai teaches a native oxide layer (110, Figs. 2-5, ¶ [0020]-[0021]); 
the oxide/high-k layer (122, [0025]) over the native oxide layer (110), respectively
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing problems, such as hysteresis issue as taught by Lai, [0003]. 
	Therefore, after the combining of Tsui/CARTIER and Lai would teach a first native oxide layer and a second native oxide layer respectively; the first oxide/high-k layer and the second oxide/high-k layer over the first native oxide layer and the second native oxide layer, respectively.
Furthermore, Tsui/CARTIER/Lai fail to teach a first gate stack and a second gate stack, laterally separated, over respective portions of the fin;
wherein the first gate stack is formed on a portion of the fin and the second gate stack is formed on another portion of the fin; and 
a source/drain (S/D) region in the fin between the first gate stack and the second gate stack.

    PNG
    media_image1.png
    580
    1047
    media_image1.png
    Greyscale

Cheng teaches a first gate stack (102/106/108) and a second gate stack (202/206/108), laterally separated, over respective portions of the fin ([F], FIG. 6D [as shown above]);
wherein the first gate stack (102/106) is formed on a portion of the fin [F]and the second gate stack (202/206) is formed on another portion of the fin [F]; and 
a source/drain (S/D) region (middle 150/250) in the fin between the first gate stack (102/106) and the second gate stack (202/206).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the scaling planar silicon technology, as taught by Cheng, BACKGROUND. 
Finally, Tsui/CARTIER/Lai/Cheng fail to teach wherein a first portion of the first gate stack is directly over and in direct contact with a first portion of the BOX layer, and wherein a second portion of the second gate stack is directly over and in direct contact with a second portion of the BOX layer.
Liang teaches wherein a first portion of the first gate stack (left [452/454], ¶ [0031]) is directly over and in direct contact with a first portion of the BOX layer (left 220, note that 220 includes silicon oxide, ¶ [0021] and it buried inside silicon substrate 210, [0019], therefore it called as BOX layer 220), and wherein a second portion of the second gate stack (right [452/454]) is directly over and in direct contact with a second portion of the BOX layer (right 220).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the two transistors shorted together as taught by Liang, [0021]. 
Re claim 2, in the combination, Cheng, FIG. 6D teaches wherein the first gate stack (102/106) and the first liner (one of 108 on the left) are over the portion of the fin [F] and the second gate stack (202/206) and the second liner (one of 108 on the right) are over the other portion of the fin [F].
Re claim 3, in the combination, Tsui teaches wherein the first gate stack (220, Fig. 2) and the second gate stack (224) each further comprise: 
Lai teaches a first native oxide layer (110, Fig. 5 of Lai) and a second native oxide layer, respectively; and
CARTIER, FIG. 4 teaches the first oxide/high-k layer (724, [0018], note that this layer 724 is equivalent to layer 120 of Lai, Fig. 5, [0038]) and the second oxide/high-k layer over the first native oxide layer and the second native oxide layer, respectively; 
a first metal layer (726, note that this layer 726 is equivalent to layer 122 of Lai, [0022]) and a second metal layer over the first oxide/high-k layer and the second/high-k layer, respectively; 
a first polysilicon gate layer (830) and a second polysilicon gate layer over the first metal layer and the second metal layer, respectively; and 
a first silicide layer (1958 of FIG. 9) and a second silicide layer over the first polysilicon gate layer and the second polysilicon gate layer, respectively, the first silicide layer and the second silicide layer coplanar with an upper surface of the first liner and the second liner.
Re claim 4, in the combination, Lai, FIG. 5 teaches the device according to claim 2, wherein the first gate stack and the second gate stack each further comprise: 
a first oxide layer (110) and a second oxide layer, respectively, wherein the first oxide/high-k layer (122) and the second oxide/high-k layer over the first oxide layer and the second oxide layer.
Re claim 5, in the combination, CARTIER, FIG. 4 teaches the device according to claim 4, wherein the first gate stack and the second gate stack each further comprise: 
a first metal gate layer (830) and a second metal gate layer over the first oxide/high-k layer (724) and the second oxide/high-k layer, and the first metal gate layer (726) and the second metal gate layer completely fill the first oxide/high-k layer (724) and the second oxide/high-k layer, respectively.
Furthermore, the following limitation “wherein the first oxide/high-k layer and the second oxide/high-k layer comprises a U-shape” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Re claim 6, in the combination, Tsui teaches the device according to claim 1, wherein the fin is formed, the device further comprising: the first gate stack (220) and the second gate stack (224) adjacent to a first sidewall (left) and a second sidewall (right) of the fin (228b/226b), respectively, the first sidewall and the second sidewall on opposite sides of the fin.
Re claim 7, in the combination, Tsui teaches the device according to claim 6, wherein the first gate stack (220, Fig. 2) and the second gate stack (224) each further comprise: 
Lai teaches a first native oxide layer (110, Fig. 5 of Lai) and a second native oxide layer adjacent to the first sidewall and the second sidewall of the fin, respectively, and over respective portions of the fin (104); and
CARTIER, FIG. 4 teaches the first oxide/high-k layer (724, [0018], note that this layer 724 is equivalent to layer 120 of Lai, Fig. 5, [0038]) and the second oxide/high-k layer over and along the first native oxide layer and the second native oxide layer, respectively; 
a first metal layer (726, note that this layer 726 is equivalent to layer 122 of Lai, [0022]) and a second metal layer over and along the first oxide/high-k layer and the second/high-k layer, respectively; 
a first polysilicon gate layer (830) and a second polysilicon gate layer over and along the first metal layer and the second metal layer, respectively; and 
a first silicide layer (1958 of FIG. 9) and a second silicide layer over the first polysilicon gate layer and the second polysilicon gate layer, respectively, the first silicide layer and the second silicide layer coplanar with an upper surface of the first liner and the second liner.
Re claim 8, in the combination, Tsui teaches the device according to claim 7, wherein the first gate stack (220, Fig. 2) and the second gate stack (224) each further comprise: 
Lai teaches a first oxide layer (110, Fig. 5) and a second oxide layer adjacent to the first sidewall and the second sidewall of the fin, respectively, and over respective portions of the fin (104); 
the first oxide/high-k layer (724, [0018], note that this layer 724 is equivalent to layer 120 of Lai, Fig. 5, [0038]) and the second oxide/high-k layer over and along the first oxide layer and the second oxide layer; and 
a first metal gate layer (726) and a second metal gate layer over and along the first oxide/high-k layer (724) and the second oxide/high-k layer, and the first metal gate layer and the second metal gate layer completely fill the first oxide/high-k layer and the second oxide/high-k layer, respectively.
Furthermore, the following limitation “wherein the first oxide/high-k layer and the second oxide/high-k layer comprises a U-shape” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Re claim 14, Tsui, Fig. 2 teaches a device comprising: 
a first shallow trench isolation (STI) structure (left 216) and a second STI structure (right 216) formed in a substrate; 
a first gate stack (220) and a second gate stack (224) formed over the substrate, the first gate stack and second gate stack having: 
a first native oxide layer (226a, [0013]) and a second native oxide layer (226c), respectively; 
Tsui fails to teach a first oxide/high-k layer and a second oxide/high-k layer over the first native oxide layer and the second native oxide layer, respectively; 
a first metal layer and a second metal layer over the first oxide/high-k layer and the second/high-k layer, respectively; 
a first polysilicon gate layer and a second polysilicon gate layer over the first metal layer and the second metal layer, respectively; and 
a first silicide layer and a second silicide layer over the first polysilicon gate layer and the second polysilicon gate layer, respectively, 
wherein a portion of the first polysilicon gate and a portion of the first native oxide layer extend over a portion of the first STI structure and a portion of the second first polysilicon gate and a portion of the second native oxide layer extend extends over another portion of the first STI structure.
CARTIER, FIG. 6 teaches a first oxide/high-k layer (724); 
a first metal layer (726) over the first oxide/high-k layer, respectively; 
a first polysilicon gate layer (830) over the first metal layer, respectively; and 
a first silicide layer (1958) over the first polysilicon gate layer, respectively, 
wherein a portion of the first polysilicon gate (830) extends over a portion of the first STI structure (316).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of lower the gate capacitor as taught by CARTIER, [0005]. 
	Furthermore, after the combining of Tsui and CARTIER would teach a first native oxide layer and a second native oxide layer, respectively; a first oxide/high-k layer and a second oxide/high-k layer over the first native oxide layer and the second native oxide layer, respectively; a first metal layer and a second metal layer over the first oxide/high-k layer and the second/high-k layer, respectively; a first polysilicon gate layer and a second polysilicon gate layer over the first metal layer and the second metal layer, respectively; and a first silicide layer and a second silicide layer over the first polysilicon gate layer and the second polysilicon gate layer, respectively.
Moreover, Tsui/CARTIER fails to teach a first native oxide layer and a second native oxide layer over the portion of the first STI structure and the portion of the second STI structure, respectively. 
the first oxide/high-k layer and the second oxide/high-k layer over the first native oxide layer and the second native oxide layer, respectively.
Lai teaches a native oxide layer (110, Figs. 2-5, ¶ [0020]-[0021]) over the portion of the first STI structure (right 118) and the portion of the second STI structure (left 118), respectively; 
the oxide/high-k layer (122, [0025]) over the native oxide layer (110), respectively
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing problems, such as hysteresis issue as taught by Lai, [0003]. 
	Moreover, after the combining of Tsui/CARTIER and Lai would teach a first native oxide layer and a second native oxide layer over the portion of the first STI structure and the portion of the second STI structure, respectively; the first oxide/high-k layer and the second oxide/high-k layer over the first native oxide layer and the second native oxide layer, respectively.
Additionally, Tsui/CARTIER/Lai fail to teach wherein a portion of the first polysilicon gate and a portion of the first native oxide layer extend over a portion of the first STI structure and a portion of the second first polysilicon gate and a portion of the second native oxide layer extend extends over another portion of the first STI structure.
Cheng teaches wherein a portion of the first polysilicon gate and a portion of the first native oxide layer (102/202+a layer locate underneath) extend directly over (note that the claim language such as “directly over” does not need to be “directly contact”, therefore, it reads on the claim language) a portion of the first STI structure (left ETSOI) and a portion of the second first polysilicon gate and a portion of the second native oxide layer (202/206+ a layer locate underneath) extend directly over (note that the claim language such as “directly over” does not need to be “directly contact”) another portion of the first STI structure (right ETSOI).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the scaling planar silicon technology, as taught by Cheng, BACKGROUND.
Finally, Tsui/CARTIER/Lai/Cheng fail to teach wherein a portion of the first polysilicon gate and a portion of the first native oxide layer extend directly over and in direct contact with a portion of the first STI structure and a portion of the second first polysilicon gate and a portion of the second native oxide layer extend directly over and in direct contact with another portion of the first STI structure.
Liang teaches wherein a portion of the first polysilicon gate (left portion of 230) and a portion of the first native oxide layer (left 452) extend directly over and in direct contact with a portion of the first STI structure (left 220) and a portion of the second first polysilicon gate (right portion of 230) and a portion of the second native oxide layer (right 452) extend directly over and in direct contact with another portion of the first STI structure (right 220).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the two transistors shorted together as taught by Liang, [0021]. 
Re claim 15, in the combination, CARTIER, FIG. 4 teaches the device according to claim 14, wherein the first gate stack (724/726/830/832/934) and a first liner (1242) are over a portion of a first STI structure (316) and the second gate stack and a first liner are over a portion of a second STI structure.
Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of CARTIER, Lai and further in view of Cheng (Pub. No.: US 20110254090).
	Tsui/CARTIER/Lai teach all the limitation of claim 1/14.
Tsui/CARTIER/Lai fail to teach the limitation of claim 9/16.
Cheng teaches a raised source/drain (RSD) (532, FIG. 6, ¶ [0022]) (claim 16).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the coupling of the liner stress to the channel as taught by Cheng, [0024]. 
Moreover, after the combining of Tsui/CARTIER/Lai and Cheng would teach a raised source/drain (RSD) between the S/D region and the CA (claim 9).
Response to Arguments
Applicant's arguments with respect to claims 1-9 and 14-16 on the remarks filed on 07/14/2022 have been considered but they are moot due to a new ground of rejection of Tsui/CARTIER/Lai/Cheng in view of Liang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894